In an action for the conversion of personal property on which plaintiff claims to hold a chattel mortgage, order denying defendants’ motion for summary judgment under rule 113 of the Rules of Civil Practice affirmed, with ten dollars costs and disbursements. We affirm the order on the ground that after the commencement of the bankruptcy proceeding further renewal of the mortgage, under section 235 of the Lien Law, became unnecessary. In so holding we adopt the reasoning of Lockhart v. Garden City Bank & Trust Co. (116 F. [2d] 658), in preference to Benedict v. Zutes (88 Misc. 214), and cases following it in the Federal District Courts. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.